Citation Nr: 0500996	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

To be clarified.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The veteran is not currently represented although a VA Form 
20-0344e is of record, dated in April 2002, reflecting that 
the veteran himself is a veterans' service representative at 
the VARO in Phoenix. 

The veteran provided testimony at a hearing held via video 
conferencing between the RO and Phoenix VARO March 2004; a 
transcript is of record.

The veteran provided testimony at another hearing held at the 
RO in June 2004; a transcript is also of record.

At one time, service connection was in effect for the 
following: post-traumatic stress disorder (PTSD), rated as 50 
percent disabling; residuals, fracture of the left arm, rated 
as 40 percent disabling; tinnitus, rated as 10 percent 
disabling; and hearing loss, scars of the left ear and left 
forehead, residuals of fracture of the left jaw, and 
residuals of bone graft from the right iliac crest, each 
rated as noncompensably disabling.

The case was initially prepared for appeal on the issue of 
entitlement to an increased evaluation for PTSD.

However, prior to the case being received by the Board, a 
formal proposal was made to sever service connection for PTSD 
and tinnitus.  That severance was effectuated on November 1, 
2004.

In a document received by the Board on December 2, 1004, the 
veteran stated that he disagreed with the severance action; 
was not satisfied with the rating assigned for the PTSD; and 
that these were all inextricably intertwined issues.  He also 
indicated that he wished to provide testimony at a hearing 
before a Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Based on the information set forth above, the case must be 
remanded for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


